Citation Nr: 0304773	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-09 796	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for low back strain. 

2.  Entitlement to an effective date, prior to October 12, 
1999, for the grant of service connection for low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
low back strain, effective October 12, 1999, and assigned a 
10 percent disability rating effective that same day.

By way of history, the Board in March 2001 reopened the claim 
of service connection for low back strain and remanded the 
claim to the RO for further development and adjudicative 
action.

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference at the RO in March 
2002, a transcript of which has been associated with the 
claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a January 2003 written argument, the representative raised 
the issue of service connection for degenerative disc disease 
as secondary to the service-connected low back strain.  That 
issue is inextricably intertwined with the issues of an 
increased rating for low back strain and an earlier effective 
date for the grant of service connection for low back strain.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

The initial consideration and adjudication of an inextricably 
intertwined issue is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001) 

Inasmuch as the case must be remanded for the RO to 
adjudicate the additional service connection issue, the RO 
will be asked to accomplish additional necessary development 
to include obtaining medical records and scheduling another 
VA examination.  The Board also notes that a search for any 
documentation showing that the latest claim to reopen the 
issue of service connection for low back strain was filed 
prior to October 12, 1999, should be conducted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).




Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation, VA and non-VA, for a low back 
disability since May 2001.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
not currently on file.  

In any event, the RO should obtain all 
outpatient treatment records and any 
studies of the lumbar spine from the VA 
medical center in Houston, Texas, from 
May 1999 to the present.  The RO should 
inform the veteran that West Loop MRI & 
Diagnostic Center has not responded to 
the July 27, 2001, request for records 
and after obtaining any appropriate 
authorization, should obtain all records 
from that medical provider.  If any 
attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

4.  The RO should contact the RO in New 
Orleans, Louisiana; submit to the latter 
copies of the May 21, 1999 statement of 
the veteran and the May 21, 1999 letter 
from the State of Louisiana Department of 
Veteran Affairs; and ask them to provide 
any documentation that the above-
mentioned documents were faxed to them on 
May 21, 1999.
 
5.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and neurologist or other appropriate 
available specialists including on fee 
basis if necessary to determine the 
nature and extent of severity of his 
service-connected low back strain and to 
determine the etiology and extent of 
severity of the degenerative disc disease 
of the lumbar spine. 

The veteran's claims folder, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002), and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination and the examiners must 
annotate the examination report in this 
regard.  Any further indicated studies 
should be performed.  It is required that 
the examiners provide explicit responses 
to the following:

(a) Is it as likely as not that the 
degenerative disc disease of the lumbar 
spine was caused or permanently worsened 
by the service-connected low back strain?  
If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the examiners must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effective of degenerative disc 
disease of the lumbar spine;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to the service-connected 
low back strain; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of degenerative disc disease are 
proximately due to the service-connected 
low back strain.

(b) Does the service-connected low back 
strain and - if related - degenerative 
disc disease of the lumbar spine involve 
only the joint structure, or do they also 
involve the muscles and nerves?

(c) Does the service-connected low back 
strain and - if related - degenerative 
disc disease of the lumbar spine cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners must so 
indicate.

(d) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected low back strain 
and - if related - degenerative disc 
disease of the lumbar spine, the presence 
or absence of changes in condition of the 
skin indicative of disease due to the 
service-connected disability(ies), or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability(ies).

The examiners must measure the excursion 
of movement of the low back, in each 
plane tested.  The examiners should also 
note the normal range of motion, in 
degrees. All functional impairment due to 
pain should be fully described.

(e) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability(ies), and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected disability(ies).

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
then review the examination report(s) to 
ensure that it is responsive to the 
Board's instructions.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

7.  Thereafter, the RO should adjudicate 
the claims of service connection for 
degenerative disc disease of the lumbar 
spine with consideration of 38 C.F.R. 
§ 3.310 (2002) and Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the RO finds that 
additional development regarding this 
issue is warranted, it should be 
undertaken.  If service connection is 
denied for that disorder, the veteran 
should be informed and told of the need 
to appeal if he disagrees with the 
decision.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
claim of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine, and readjudicate the 
remaining claims on appeal, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321, 3.400, 4.10, 4.40, 
4.40, 4.45, 4.59 (2002); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995); as 
applicable.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims on appeal.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


